            Case 1:20-cr-00087-TSC Document 20 Filed 10/14/20 Page 1 of 1




                          THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                :
UNITED STATES OF AMERICA                        :
                                                :
       v.                                       :    CRIMINAL NO. 20-CR-87 (TSC)
                                                :
JUN WEI YEO,                                    :
     also known as DICKSON YEO,                 :
                                                :
                 Defendant.                     :
                                                :

                                             ORDER

          On consideration of the government’s unopposed motion, and for good cause shown, it is

hereby:

          ORDERED that, at least 24 hours before defendant Jun Wei Yeo is to be released from

custody, the U.S. Marshals Service and the D.C. Department of Corrections shall notify U.S.

Immigration and Customs Enforcement (“ICE”) of the date and approximate time when the

defendant is scheduled to be released from the custody of the D.C. Department of Corrections, so

that ICE may take custody of the defendant. The D.C. Department of Corrections shall release the

defendant into ICE custody so long as ICE appears at the D.C. Department of Corrections by 11:59

p.m. on the date provided to ICE by the D.C. Department of Corrections as the defendant’s

expected release date.
                                                Tanya S. Digitally     signed by
                                                              Tanya S. Chutkan

                                                Chutkan       Date: 2020.10.13
                                                              18:16:53 -04'00'
                                              _______________________________________
Dated: October 13, 2020                       TANYA S. CHUTKAN
                                              United States District Judge
